Title: From George Washington to Henry Laurens, 21 August 1778
From: Washington, George
To: Laurens, Henry


          
            sir
            Head Qrs White plains August 21st 1778
          
          Your Favor of the 16th, with the several papers to which it referred, came duly to hand
            on Wednesday Afternoon.
          I this minute received from General Sullivan the Letter I have now the honor of
            forwarding you, with One addressed to myself. A copy of the latter is also inclosed. The General seems to have been very near the Enemy’s
            lines—& on the point of opening all his Batteries. Things appear to be in a
            promising train.
          By advices from an Officer of rank and intelligence, who is stationed with a party in
            Monmouth County, I am informed, that sixteen Ships
            entered the Hook on the 17th, one having a Flag, & that on that & the
            proceding day a Heavy Canonade was heard at Sea. I have the Honor to be with the
            greatest respect & esteem sir Your Most Obedt servt
          
            Go: Washington
          
        